ORDER
Carman, Chief Judge:
Upon consideration of the Consent Motion for Affirmance of Agency Redetermination, the Final Results of Re-determination Pursuant to Court Remand issued by the Department of Commerce, International Trade Administration, and all other papers and proceedings herein, it is hereby:
Ordered, that the motion is granted, and it is further
Ordered, that the Final Results of Redetermination Pursuant to Court Remand are hereby affirmed, and it is further
Ordered that the case is hereby dismissed.